Citation Nr: 0510325	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-34 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to Department of Veterans 
Affairs (VA) death benefits.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant seeks to establish that her deceased spouse had 
recognized service during World War II.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2002 determination by the Manila VA Regional 
Office (RO), which declined to reopen her claim seeking basic 
eligibility for VA death benefits.  


FINDINGS OF FACT

1.  An unappealed RO determination in June 1989 denied the 
appellant's claim seeking basic entitlement to VA death 
benefits based essentially on a finding that that she was not 
eligible for such benefits because her deceased spouse had no 
recognized military service with the Armed Forces of the 
United States; an unappealed January 1991 RO determination 
denied her attempt to reopen the claim, and is the last final 
determination in this matter.  

2.  Evidence received since the January 1991 decision either 
duplicates or is cumulative to evidence then of record; does 
not tend to show that the previous official certification of 
the appellant's deceased spouse's nonservice was erroneous or 
provide new information warranting a request for 
recertification of service; and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the January 1991 decision is not new 
and material, and the claim of basic entitlement to VA death 
benefits may not be reopened.  38 U.S.C.A. §§ 108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  While 
it is still somewhat unsettled to what extent, if any, the 
VCAA applies where, as here, the question is whether the 
appellant's spouse had recognized active service (and whether 
she is a proper claimant), any pertinent requirements of the 
VCAA, regardless, appear met.  

The appellant was provided VCAA notice in August 2002 (prior 
to the decision appealed) correspondence from the RO.  She 
was notified (in the October 2002 decision, in the August 
2002 correspondence, and in an October 2003 statement of the 
case (SOC)) of everything required, and has had ample 
opportunity to respond or supplement the record.  The case 
was reviewed de novo subsequent to the notice.  

Regarding content of notice, the October 2002 determination 
and the SOC informed the appellant of what the evidence 
showed, and of the controlling law and regulations.  She was 
advised in the August 2002 correspondence that VA would make 
reasonable efforts to help her get pertinent evidence, but 
that she was responsible for providing sufficient information 
to VA to identify the custodian of any records.  
Specifically, the correspondence informed the appellant of 
the allocation of responsibility of the parties in 
evidentiary development, and the SOC expressly defined "new 
and material evidence."  While she was not advised verbatim 
to submit everything she had pertaining to her claim of legal 
entitlement to VA death benefits, the RO advised her to 
submit, or provide releases for VA to obtain, any pertinent 
records.  Essentially, this was equivalent to advising her to 
submit everything pertinent.  Everything submitted to date 
has been accepted for the record and considered.  A Decision 
Review Officer reviewed the claim de novo (see October 2003 
SOC).

VA has obtained an official certification of the nonservice 
of the appellant's spouse.  As service department 
certifications of service are binding on VA, there is no 
additional evidence for the appellant to provide, and no 
further pertinent evidence is outstanding.  The Board finds 
it proper to proceed with appellate review; it is not 
prejudicial to the appellant for the Board to do so.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The appellant contends that she is eligible for VA death 
benefits based on her spouse's military service in the 
Philippines during World War II.  The RO received her initial 
application for VA death benefits in April 1988.  She 
furnished a copy of her spouse's certificate of death which 
shows that he died in March 1987.  

The RO asked the National Personnel Records Center (NPRC)  to 
verify the alleged service of the appellant's spouse.  In 
April 1989, the NPRC responded that he had "no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  In June 1989, the RO denied the appellant VA 
death benefits, because her spouse did not have recognized 
military service with the Armed Forces of the United States, 
and was not a veteran.  That decision was not appealed, and 
is final.  

In July 1990 the appellant again filed an application for VA 
death benefits, which the RO denied in January 1991, again 
advising her that her spouse did not have recognized military 
service with the U.S. Armed Forces.  She did not appeal the 
January 1991 decision, and it is final.  38 U.S.C.A. § 7105.  

Other evidence of record prior to the January 1991 RO 
determination included affidavits from persons who attested 
that the appellant and her spouse were lawfully married.  In 
an April 1977 affidavit, the appellant's spouse attested that 
he served during World War II.  Philippine Army Personnel 
affidavits and certificates confirm that the appellant's 
spouse served in the Philippine Army during World War II.  A 
Philippine Army certificate dated in February 1946 reflects 
that he was "called to active duty" into the United States 
Army Forces in the Far East (USAFFE) in December 1941, and he 
"joined the Guerilla Force" in September 1943.  A 
Philippine Army personnel affidavit reflects that her spouse 
was inducted into the USAFFE and served until May 1945.  
Numerous documents and receipts of record show funeral 
expenses incurred by the appellant after her spouse's death.

Evidence receive subsequent to the January 1991 RO 
determination includes: 

?	Copies of the personal affidavits, and Philippine Army 
service personnel documents, that were already of record 
when the RO issued the January 1991 determination.  

?	A certificate of marriage indicating that the appellant 
and her spouse were married in December 1942.  

?	An "Affidavit for Philippine Army Personnel" 
reflecting that the appellant's spouse volunteered and 
was inducted into the USAFFE in December 1941, and he 
served in the "61st Infantry Regiment" until his 
discharge from service in May 1945.  Additional 
Philippine Army service personnel records reveal that he 
served in the USAFFE from December 1941 to May 1945.  
Certificates dated in December 1941 and January 1942 
indicate that he served in the 61st Motor Transport 
Company of the USAFFE, where he had duty as a vehicle 
driver.

?	A November 1947 affidavit wherein the appellant's spouse 
attested that "all firearms and ammunition previously 
issued to me by the United States Army or Philippine 
Army or those acquired by me from other sources are duly 
accounted for."  A contemporaneous certificate signed 
by an infantry captain confirms that he "has turned 
over to the corresponding authorities all arms 
previously issued to or acquired by him . . . ."

?	A September 1977 record from the Philippine Veterans 
Affairs Office indicating that appellant's spouse had 
filed a claim for back pay and the application had been 
approved.  

?	A copy of a Philippine Veterans Affairs Office 
"Application for Old Age Pension (Surviving Spouse)" 
that was executed by the appellant in July 1990.  

?	An October 2003 medical certificate from a private 
physician who reported that the appellant suffered from 
essential hypertension, and she had defective vision and 
hearing due to senility.  

?	Additional correspondence for the appellant, wherein she 
reiterated her contention that she is eligible for VA 
death benefits based on her spouse's military service in 
the Philippines during World War II. 

Legal Criteria and Analysis

As noted above, the appellant's last previous claim of legal 
entitlement to VA death benefits was denied in January 1991.  
She was properly notified of that decision and of her 
appellate rights, and did not appeal the decision.  
Accordingly, it is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  
The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the appellant's request to reopen 
her claim of legal entitlement to VA death benefits was 
received in July 2002, the amended regulation applies to this 
claim.  Under the amended version of 38 C.F.R. § 3.156(a), 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  VA is not required to reopen 
a previously disallowed claim except when new and material 
has been presented or secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the newly presented evidence 
need not be probative of all the elements required to award 
the claim but that the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  The issue presented in this case is one 
of status -- that is, whether the appellant's spouse was a 
"veteran" as that term is defined by statute for VA 
purposes.  A "veteran" is defined as a "person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  For purposes of determining entitlement to VA 
benefits, "service" is deemed to include a variety of 
Philippine military service.  38 C.F.R. § 3.40.  However, 
such service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.41(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.41(d).  The "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).  

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (emphasis added).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).

As legal entitlement to VA death benefits was previously 
denied based on a finding that the appellant's spouse had no 
recognized military service with the Armed Forces of the 
United States, for new evidence to be material in this case, 
it would have to tend to establish that the spouse had such 
service.  

Evidence received since the January 1991 decision either is 
not new, or does not tend to establish that the appellant's 
spouse had recognized military service.  The copies of 
Philippine Army service personnel records; affidavits of the 
appellant's spouse and acquaintances that were of record 
prior to January 1991; as well as the statements whereby the 
appellant reiterated her contentions, are duplicate evidence, 
considered by the RO in January 1991, and are not new 
evidence.  The additional evidence added to the record since 
the January 1991 determination (i.e., additional Philippine 
Army affidavits and certificates, a copy of the appellant's 
marriage certificate, certificates from the Philippine 
Department of Veterans Affairs, and medical evidence 
pertaining to the health of the appellant) simply shows that 
the appellant and her spouse were married, that her spouse 
served in the Philippine Army, that the spouse was entitled 
to back pay from the Philippine Veterans Affairs Office, and 
that the appellant, as a surviving spouse, had applied for 
old age pension at the Philippine Veterans Affairs Office.  
While this evidence is new, it does not address the 
unestablished fact that is a threshold that must be satisfied 
for the appellant to prevail  in her claim, and does not 
raise a reasonable possibility of substantiating the claim.  
There is no indication in the newly submitted documents that 
the appellant's spouse had recognized service in the United 
States Armed Forces.  Furthermore, nothing received since the 
January 1991 determination provides information suggesting 
that a request for recertification of the appellant's 
spouse's service is indicated.

As noted, a United States service department's certification 
is binding on VA.  Here, the additional evidence furnished by 
the appellant is neither a United States service department 
record, nor in any way indicates that her spouse was a 
"veteran" for the purpose of establishing her status as 
claimant.  No item of evidence received since the January 
1991 RO determination bears directly and substantially upon 
the specific matter at hand, i.e., whether the appellant's 
spouse had recognized military service with the Armed Forces 
of the United States.  Hence, the additional evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  
Accordingly, the claim may not be reopened. 


ORDER

The appeal to reopen a claim of legal entitlement to VA death 
benefits is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


